Citation Nr: 0930718	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-39 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
opthalmosteresis of the right eye.

2.  Entitlement to service connection for cataract of the 
left eye as secondary to service-connected opthalmosteresis 
of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
October 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the Veteran's claims, the Board notes that 
after the November 2007 statement of the case was issued, the 
Veteran submitted additional medical evidence pertaining to 
both issues without a waiver.  The RO did not review this 
evidence and no supplemental statement of the case was 
issued.  The Board notes that although these additional 
medical records do not directly contain any new 
opthalmological findings, and the RO considered them in 
conjunction with perceived new claims for entitlement to 
service connection for hip replacement, broken tibia, and 
fractured left wrist, the Veteran insists that he is not 
seeking service connection for these bone injuries.  Instead, 
he submitted this additional medical evidence on behalf of 
the instant claims on appeal because he believes this 
evidence shows the severity of his depth perception problems 
and loss of balance, which are a result of his eye 
disabilities.  Because he did not waive first review of this 
evidence by the RO, the Board must remand the claims so that 
the RO may consider it in the first instance.  

With respect to the Veteran's service connection claim, the 
Board notes that he underwent a VA examination in October 
2007 for the purpose of determining the likely etiology of 
the left eye cataract.  Unfortunately, the report of that 
examination is inadequate for adjudication purposes.  
Specifically, the examiner was requested to provide an 
opinion as to the likelihood of the left eye cataract being 
secondary to the enucleation of the right eye.  
Unfortunately, the only opinion the examiner offered was that 
there is no indication that the left eye cataract was caused 
by or a result of military service.  Therefore, the examiner 
should be requested to provide the appropriate opinion.

Addtionally, the Board notes that additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Therefore, the examiner 
should also be requested to provide an opinon as to whether 
the service-connected right eye disability aggravated the 
left eye cataract.

While the case is in remand status, the Board finds it 
appropriate to have the RO or AMC send the Veteran sufficient 
notice under Vazquez-Flores.  In this regard, the Board notes 
that under the Veterans Claims Assistance Act of 2000 (VCAA), 
the United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  As the Veteran has 
not received sufficient notice in this regard, a notice 
letter satisfying Vazquez-Flores should be sent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a letter providing the 
notice required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008), 
to include notice that, to substantiate a 
claim for a higher rating, the Veteran must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-e.g., 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, and 
any other evidence showing an increase in 
the disability or exceptional circumstances 
relating to the disability, as set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The claims folder, to include a copy of 
this remand, should be returned to the VA 
examiner who conducted the October 2007 VA 
examination.  The examiner should provide 
an opinion with respect to whether the 
cataract of the left eye is at least as 
likely as not (ie., a 50 percent or better 
probability) aggravated (permanently 
worsened the underlying disorder beyond 
normal progression of the disorder) by the 
service-connected opthalmosteresis of the 
right eye/enucleation of the right eye.  If 
the examiner finds that the cataract of the 
left eye is aggravated, he/she should 
quantify the degree of aggravation if 
possible.  If the October 2007 examiner is 
not available, the claims folder should be 
reviewed by another qualified physician to 
obtain the requested opinion.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, the RO or the AMC should review 
all of the additional evidence and 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative must be 
provided with a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  







The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



